DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-5) in the reply filed on February 8, 2021 is acknowledged. Claims 1 and 5-7 are directed towards this species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyrot et al. (US 2005/0193568; “Peyrot”).
Peyrot discloses an apparatus capable of being used as an osteotomy surgical apparatus (Fig. 7) comprising: a bone cutting blade (3) capable of cutting bone tissue; and a guard (14) disposed so as to overlap the bone cutting blade in a side view of the bone cutting blade (Figs. 7 and 8), wherein a distal end of the guard is disposed at a position retracted rearward relative to a blade edge of the bone cutting blade (Fig. 7). Wherein the guard has a curved outer surface (Figs. 4-8). Wherein the guard has an . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyrot et al. (US 2005/0193568; “Peyrot”), in view of Guzman et al. (US 2008/0243125; “Guzman”).
Peyrot discloses the device as noted above.
However, Peyrot does not disclose the material that the guard is composed of.
Guzman teaches a blade guard (Figs. 8 and 9) wherein the guard is composed of a material having higher X-ray transmissivity than the blade (paragraph [0081]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the guard out of plastic, as taught by Guzman, since this is a well-known material that can be used to have the guards rigid enough to function as a guard (paragraph [0081]). Also, using plastic can make the device lighter to hold and potentially cheaper to produce.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775